04/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0150


                                         DA 21-0150
                                                                         FILED
 STATE OF MONTANA,                                                      APR 1102021
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne Court
              Petitioner and Appellee,                                State of MontanA


       v.                                                           ORDER

 PAMELA JO POLEJEWSKI,

              Respondent and Appellant.


       Pamela Jo Polejewski has filed an "Emergent Plea for Preliminary Injunction in
Order to Prevent the Unconstitutional Murder and Destruction of Defendant[']s Property
While Constitutional Arguments are In [] [D]ispute" along with a Motion for
Reconsideration, a Motion to File Exhibits, and a Motion for Appellate Counsel as amicus
curiae. We amend the caption to comport with the Cascade County District Court's
alignment of the parties. M. R. App. P. 2(4).
      Polejewski states that this second cause of action arose in the District Court,
"regarding the Constitutionality ofSenate Bill 320 and the unlawful murder and destruction
of Defendant's property without any criminal conviction."             In her motion for
reconsideration, Polejewski challenges the District Court's Order from June 4, 2020, and
lists the factual background, leading to the forfeiture of her animals and charges of animal
cruelty in Cascade County. Polejewski provides that her criminal proceeding is scheduled
for June 2021.
      Polejewski filed her Notice of Appeal with this Court on March 30, 2021, and she
attached a copy of a March 26, 2021 District Court Findings of Fact, Conclusions of Law
and Order denying Polejewski's Motion for Reconsideration in Cause No. ADV-20-274.
As the District Court opines in its denial Order,Polejewski appealed the June 4,2020 Order
to this Court.       State v. Polejewski, No. DA 20-0306, 2020 MT 287N,
2020 Mont. LEXIS 2484.      We consolidated her appeals of the two underlying civil
matters,' "requiring Polejewski to post bond on each month to cover the costs ofher seized
animals' care or face forfeiture of the animals pursuant to § 27-1-434, MCA."
Polejewski, ¶ 2.      On appeal, Polejewski argued that § 27-1-434, MCA, was
unconstitutionally vague and unconstitutional under the double jeopardy clause.
Polejewski, ¶ 2. We pointed out that Polejewski did not raise any issues about the
constitutionality of this statute in District Court. Polejewski, ¶ 2. We affirmed the
District Court's June 4, 2020 Order Findings of Fact, Conclusions of Law and Order
Re: Animal Welfare and Cost of Care and Order Consolidating Cases. Polejewski, ¶¶ 2,6.
       Polejewski's motions are not well taken. We have afforded her latitude in her
previous appeal, and she provides no good cause for her instant motions. This Court does
not consider motions for reconsideration because such a motion does not exist in the
Montana Rules of Civil Procedure. Nelson v. Driscoll, 285 Mont. 355, 359,948 P.2d 256,
258-59 (1997).     Polejewski is not entitled to relief as requested in her motions.
Accordingly,
       IT IS ORDERED that Polejewski's:
       1. "Emergent Plea for Preliminary Injunction in Order to Prevent the
           Unconstitutional Murder and Destruction of Defendantns Property While
           Constitutional Argurnents are Indispute" is DENIED;
       2. Motion for Reconsideration and Motion to File Exhibits in Order to Establish a
          Record for Appeal are both DENIED, as moot; and
       3. Motion fbr this Court "to Order an Appellant Attorney to help argue
          Constitutional Issues Arnicus Curiae Senate Bill 320" is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Pamela Jo Polejewski personally.
       DATED this Cc.s ay of April, 2021.



                                                                 Chief Justice

   In its June 4, 2020 Order, the Cascade County District Court sua sponte consolidated the two
cases, Cause No. ADV-20-274 and BDV-20-276(a).
                                               2
    /91   A4
          Justices




3